ITEMID: 001-23770
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: VEIZER v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mrs Györgyné Veizer, is a Hungarian national who was born in 1944 and lives in Budapest.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant produced machine components for an agricultural co-operative. Because of late payment, the applicant issued a prompt collection order, which was paid by the co-operative. However, in the meantime payment of the same amount was also transferred by a bank to the applicant's account. In 1990 the agricultural co-operative brought an action for unjust enrichment against the applicant before the Pest Central District Court. The first hearing was held on 16 February 1990.
On 26 February 1990 the applicant brought a counter-claim against the plaintiff for damages allegedly resulting from the late payment.
On 14 March 1990 the District Court heard the parties. On 22 March 1990 it heard the applicant.
At the hearing of 17 August 1990 the District Court appointed an expert. He submitted his opinion on 30 April 1991. On 12 July 1991 the court heard the expert.
On 18 September 1991 the District Court accepted the plaintiff's action and ordered the applicant to pay 238,015 Hungarian forints and interest to the co-operative. It also dismissed the applicant's counter-claim.
On appeal, on 16 December 1992 the Budapest Regional Court quashed the first-instance decision and transferred the case to its competent bench, holding that it had jurisdiction in the matter.
On 30 April 1993 the court held a hearing.
At the hearing of 2 February 1994 the plaintiff informed the court that proceedings had been instituted against him by the applicant.
On 13 May, 16 September 1994, 22 February and 31 May 1995 the court heard witnesses as well as the parties.
A hearing scheduled for 8 December 1995 was postponed by the court to 5 January 1996. On the latter date, the plaintiff requested the court to suspend the proceedings pending the final decision in another case.
On 20 April 1999 the applicant modified her counter-claim.
In the meantime, the applicant requested that a hearing be held. At the hearing of 21 April 1999 neither the plaintiff nor the applicant appeared despite having properly been summoned. Consequently, the proceedings were stayed (szünetelés) by force of law, pursuant to section 137 § 1 b) of the Code on Civil Procedure. None of the parties requested the continuation of the case for the next six months. Therefore, on 21 October 1999 the proceedings were discontinued (megszűnés szünetelés folytán) in application of § 3 of the same section.
In the case underlying the plaintiff's request for suspension, the final judgment was adopted on 14 November 2001 and served on the applicant on 4 February 2002. On 27 March 2002 the applicant requested that a hearing be held in the present case. She attached the Supreme Court's judgment.
In reply to the applicant's request, on 1 October 2002 the Budapest Regional Court informed her that the case had been discontinued on 21 October 1999 according to section 137 § 1 of the Code on Civil Procedure.
Section 137 of the Code on Civil Procedure reads as relevant:
“(1) The proceedings shall be stayed (szünetelés) [by force of law], if
a) ...
b) none of the parties appears at any of the hearings, ... and the plaintiff has not requested that the hearing be held despite his absence, ...
(2) ... The proceedings shall be continued at the request of either of the parties.
(3) If the proceedings were stayed for six months, the proceedings shall be discontinued (megszűnés) [by force of law] on the final date of that period. No request for reinstatement can be submitted in this respect.”
